Exhibit 10.13

 

District of Columbia

Loan No. C-332339

 

CONSOLIDATED, AMENDED AND RESTATED

PROMISSORY NOTE

--------------------------------------------------------------------------------

 

$183,700,000.00    As of March 19, 1999

 

THIS CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE (this “Note”) is made by
CARR REALTY, L.P., a Delaware limited partnership, hereinafter called
“Borrower”, for the benefit of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation, 720 East Wisconsin Avenue, Milwaukee, Wisconsin 53202,
who, together with any subsequent holder of this Note, is hereinafter referred
to as “Lender”, in substitution for and in replacement of, but not in repayment
of, the following notes, all of which Lender holds (which notes are hereinafter
referred to as the “Existing Notes”):

 

  1. Promissory Note dated February 1, 1993 in the original principal amount of
$80,000,000.00 made by Borrower and payable to the order of Lender, as amended
by that certain First Amendment to Promissory Note dated October 12, 1995
between Borrower and Lender and by that certain Second Amendment to Promissory
Note dated April 26, 1996 between Borrower and Lender.

 

  2. Promissory Note dated September 16, 1993 in the original principal amount
of $40,000,000.00 made by Carr Realty Square 106 Partnership (“Square 106”) and
payable to the order of Lender, as amended by that certain First Amendment to
Promissory Note dated April 26, 1996 between Square 106 and Lender.

 

  3. Promissory Note dated April 15, 1994 in the original principal amount of
$10,000,000.00 made by Square 106 and payable to the order of Lender, as amended
by that certain First Amendment to Promissory Note dated October 12, 1995
between Square 106 and Lender and by that certain Second Amendment to Promissory
Note dated April 26, 1996 between Square 106 and Lender.

 

  4. Promissory Note dated October 12, 1995 in the original principal amount of
$40,000,000 made by Borrower and payable to the order of Lender, as amended by
that certain First Amendment to Promissory Note dated April 26, 1996 between
Borrower and Lender.



--------------------------------------------------------------------------------

The Existing Notes and the respective principal amount of indebtedness evidenced
thereby and additional indebtedness of Borrower to Lender are hereby combined
and consolidated to constitute one indebtedness in the principal amount of ONE
HUNDRED EIGHTY-THREE MILLION SEVEN HUNDRED THOUSAND DOLLARS ($183,700,000.00).
The manner and timing of payment and the other terms, covenants, agreements and
provisions of the Existing Notes are hereby modified, amended and restated in
their entirety so that henceforth the terms, provisions, covenants and
agreements thereof shall be as set forth herein, and in the event of any
conflict in the terms, provisions, covenants or agreements between the Existing
Notes and this Note, this Note shall prevail. The Existing Notes are attached
hereto and shall be negotiated only with this Note.

 

For value received, Borrower promises to pay to the order of Lender, at 720 E.
Wisconsin Avenue, Milwaukee, WI 53202 or at such other place as Lender shall
designate in writing, in coin or currency which, at the time or times of
payment, is legal tender for public and private debts in the United States, the
principal sum of ONE HUNDRED EIGHTY-THREE MILLION SEVEN HUNDRED THOUSAND DOLLARS
or so much thereof as shall have been advanced from time to time plus interest
on the outstanding principal balance at the rate and payable as follows:

 

Interest shall accrue from the date of advance until maturity at the rate of
eight and twelve hundredths percent (8.12%) per annum (the “Interest Rate”).

 

Accrued interest only on the amount advanced shall be paid in arrears on the
first day of the month following the date hereof and on the first day of each
month thereafter until and including the Amortization Period Commencement Date.
On the first day of the month following the Amortization Period Commencement
Date, and on the first day of each month thereafter until maturity, installments
of principal and interest shall be paid in an amount equal to the unpaid
principal balance of this Note on the Amortization Period Commencement Date
multiplied by .00779782431. Installments shall be made directly to Lender by
electronic transfer of funds using the Automated Clearing House System. All
installments shall be applied first in payment of interest, calculated monthly
on the unpaid principal balance, and the remainder of each installment shall be
applied in payment of principal. The entire unpaid principal balance plus
accrued interest thereon shall be due and payable on April 1, 2009 (the
“Maturity Date”).

 

2



--------------------------------------------------------------------------------

As used herein, “Amortization Period Commencement Date” means April 1, 2001.

 

Borrower shall have the right, upon thirty (30) days advance written notice,
beginning on April 1, 2002 of making a partial prepayment (a “Partial
Prepayment”) or a full prepayment (a “Full Prepayment”) of this Note with a
prepayment fee. A Partial Prepayment may only be made in connection with a
Partial Release (as hereinafter defined). The prepayment fee represents
consideration to Lender for loss of yield and reinvestment costs and shall also
be payable whenever prepayment occurs as a result of a condemnation or sale
under threat of condemnation of all or substantially all of the Property.

 

In the event of a Full Prepayment, the fee shall be the greater of Yield
Maintenance or 1% of the outstanding principal balance of this Note.

 

In the event of a Partial Prepayment, the fee shall be equal to the product of
(i) a fraction, the numerator of which is the amount of principal being prepaid
and the denominator of which is the outstanding principal balance of this Note
immediately prior to such prepayment, and (ii) the prepayment fee that would be
payable if there were a Full Prepayment at such time.

 

As used herein, “Yield Maintenance” means the amount, if any, by which

 

  (i) the present value of the Then Remaining Payments (as hereinafter defined)
calculated using a periodic discount rate (corresponding to the payment
frequency under this Note) which, when compounded for such number of payment
periods in a year, equals the per annum effective yield of the Most Recently
Auctioned United States Treasury Obligation having a maturity date equal to the
Maturity Date (or, if there is no such equal maturity date, then the linearly
interpolated per annum effective yield of the two Most Recently Auctioned United
States Treasury Obligations having maturity dates most nearly equivalent to the
Maturity Date) as reported by The Wall Street Journal five business days prior
to the date of prepayment; exceeds

 

  (ii) the outstanding principal balance of this Note (exclusive of all accrued
interest).

 

3



--------------------------------------------------------------------------------

If such United States Treasury obligation yields shall not be reported as of
such time or the yields as of such time shall not be ascertainable, then the
periodic discount rate shall be equal to the Treasury Constant Maturity Series
yields reported, for the latest day for which such yields shall have been so
reported, as of five business days preceding the prepayment date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded United States Treasury obligations having a constant
maturity most nearly equivalent to the Maturity Date.

 

All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the Property or any part
thereof may be released by Lender, without in any way modifying, altering,
releasing, affecting, or limiting their respective liability or the lien of the
Lien Instrument; and agree to pay reasonable attorneys’ fees and expenses of
collection in case this Note is placed in the hands of an attorney for
collection or suit is brought hereon and any attorneys’ fees and expenses
incurred by Lender to enforce or preserve its rights under any of the Loan
Documents (as defined in the Lien Instrument) in any bankruptcy or insolvency
proceeding.

 

Any principal, interest or other amounts payable under any of the Loan
Documents, not paid when due (without regard to any notice and/or cure
provisions contained in any of the Loan Documents), including principal becoming
due by reason of acceleration by Lender of the entire unpaid balance of this
Note, shall bear interest from the due date thereof until paid at the Default
Rate. As used herein, “Default Rate” means the lower of a rate equal to the
interest rate in effect at the time of the default as herein provided plus
5% per annum or the maximum rate permitted by law.

 

No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the principal
of this Note immediately upon Lender’s awareness of the collection of such
excess.

 

4



--------------------------------------------------------------------------------

Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the “Indebtedness”), its recourse, except as provided below, shall be limited to
the Property or the proceeds from the sale of the Property, the proceeds from
the sale of the assets of Borrower, and the proceeds realized by Lender in
exercising its rights and remedies (i) under the Absolute Assignment (as defined
in the Lien Instrument), (ii) under the Guarantee of Recourse Obligations of
even date herewith executed by CarrAmerica Realty Corporation for the benefit of
Lender, (iii) under any of the other Loan Documents (as defined in the Lien
Instrument) and (iv) in any other collateral securing the Indebtedness. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against the partners of
Borrower for or on account of such deficiency; provided, however, that the
provisions contained in this paragraph

 

  (i) shall not in any way affect or impair the validity or enforceability of
the Indebtedness or the Lien Instrument; and

 

  (ii) shall not prevent Lender from seeking and obtaining a judgment against
the general partner(s) of Borrower as well as Borrower, and the general
partner(s) of Borrower as well as Borrower shall be personally liable, for the
Recourse Obligations.

 

As used herein, the term “Recourse Obligations” means

 

(a) Rents and other income from the Property from and after the date which is
forty-five (45) days prior to the occurrence of an Event of Default, which Event
of Default remains uncured prior to the foreclosure sale of the Property
pursuant to the Lien Instrument or the conveyance of the Property to Lender in
lieu of foreclosure, which rents and other income have not been applied to the
payment of principal and interest on this Note or to reasonable operating
expenses of the Property,

 

(b) Amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrower or those acting on behalf of Borrower,

 

(c) Insurance loss and condemnation proceeds released to Borrower but not
applied in accordance with any agreement between Borrower and Lender as to their
application and consistent with the terms and provisions of the Lien Instrument,

 

5



--------------------------------------------------------------------------------

(d) The amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required by Lender,

 

(e) Damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower,

 

(f) Amounts necessary to pay real estate taxes, special assessments and
insurance premiums with respect to the Property either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on, either (i) the later of
(A) the date on which title vests in the purchaser at the foreclosure sale of
the Property pursuant to the Lien Instrument or (B) the date on which Borrower’s
statutory right of redemption shall expire or be waived or (ii) the date of the
conveyance of the Property to Lender in lieu of foreclosure, and

 

(g) All outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled “Due on Sale”.

 

This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the
District of Columbia.

 

       

CARR REALTY, L.P., a Delaware limited partnership

       

By:

 

CarrAmerica Realty Corporation, a

Maryland corporation, general partner

           

By:

 

/s/ Paul R. Adkins

(corporate seal)

         

Name:

 

Paul R. Adkins

           

Title:

  Senior Vice President        

Attest: 

 

/s/ Linda A. Madrid

 

6